Citation Nr: 0805071	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of migraine headaches with vision 
disturbances, currently evaluated as 10 percent disabling.

2.  Entitlement to a separate disability evaluation for 
vision disturbance.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from October 1950 to August 
1954, from October 1954 to October 1958, and from December 
1958 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board and 
remanded in February and June 2006 for additional 
development.  The case has now returned for appellate 
consideration.

In November 2005, the veteran requested a hearing before the 
Board.  In an April 2006 written statement, the veteran 
indicated he did not want such a hearing.  Therefore, the 
Board finds that all due process has been met with respect to 
the veteran's hearing request.

The issue of entitlement to a separate disability evaluation 
for vision disturbance is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has headaches with characteristic prostrating 
attacks three to five times per month.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for migraine 
headaches with vision disturbances have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

A letter dated in June 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2006.

The May 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's disability is rated 10 percent disabling under 
the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2007).  Migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months are rated 10 percent disabling.  Migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a.

In November 2003, the veteran underwent VA examination.  He 
experienced twenty to thirty minutes of blurred vision 
followed by headaches.  He believed they were brought on by 
stress.  The examiner determined the veteran suffered from 
migraines with visual aura.

In a June 2006 written statement, the veteran's cardiologist 
indicated he prescribed medication for the veteran's heart 
disease that might also be helpful in treating his migraine 
headaches.

In a July 2006 written statement, the veteran indicated he 
had prostrating headaches about three or four times per 
month.  He took Toprol, aspirin, and Aleve every day.  He no 
longer drove for fear he would have a headache.  When they 
occurred, he laid in his recliner or bed and turned off the 
lights.  He took another Aleve when the headache occurred.

In August 2007, the veteran underwent VA examination.  He 
indicated his headaches were triggered by stress and occurred 
three to five times per month.  He experienced severe 
headaches and had to lay down in a dark, quiet area for them 
to resolve.  This took twenty minutes to an hour.  
Afterwards, the veteran felt lethargic for an hour.  For 
treatment, the veteran took Aleve, Toprol, and aspirin.  
Following examination, the diagnosis was longstanding 
migraines with visual aura.  They affected his daily 
activities.  It limited his driving because he feared he 
would have a visual disturbance while driving.

Upon careful review of the evidence, the Board has concluded 
that a 30 percent evaluation is warranted.  In this regard, 
the Board notes that the veteran reports prostrating attacks 
due to his migraine headaches occurring three to five times 
per month.  Those statements reflect that the veteran has 
historically treated his more severe headaches with rest in a 
dark room and Aleve.  The veteran indicated during his August 
2007 VA examination that he no longer drove because he feared 
getting a headache or visual auras while driving.  The VA 
examiner indicated the veteran's headaches had a severe 
impact on his daily activities and, specifically, his ability 
to drive.  The evidence reflects that the veteran's headaches 
have continued to be a significant problem, and that the 
veteran could be incapacitated during a flare-up.  The 
veteran takes a variety of medication, including one 
prescription drug for his ischemic heart disease that his 
cardiologist indicated might treat his headaches as well.  In 
addition, the veteran takes daily over-the-counter pain 
medication.  Thus, the Board finds that the veteran's 
headaches more nearly approximate the criteria for a 30 
percent evaluation.

However, an evaluation higher than 30 percent is not 
warranted in this case.  The evidence establishes that the 
veteran's headaches are not manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  The evidence shows the 
veteran's headaches, which occurred approximately once per 
week, normally resolved within one or two hours from when he 
began treatment.  Therefore, they are not very frequent or 
prolonged.  While the record reflects reoccurring headaches 
that are a problem for the veteran, the evidence shows they 
are not very frequent, completely prostrating, and prolonged.  
Accordingly, the Board finds that an evaluation in excess of 
30 percent is not for application.

Finally, the Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed during the appeal period, and a uniform evaluation is 
warranted.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).


ORDER

Entitlement to a 30 percent evaluation is granted for 
migraine headaches with vision disturbances, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The Board has determined that additional development is 
necessary to determine whether the veteran's disability 
warrants a separate evaluation for any vision impairment that 
is due to his migraine headaches.  The veteran has described 
tunnel vision and blurred vision associated with his migraine 
headaches.  His VA outpatient treatment records show he has 
been diagnosed with several disorders of the eyes.  VA must 
determine whether any of these disorders are due to or 
related to his migraine headaches.  Therefore, a remand is 
necessary to afford the veteran an examination.

In addition, given the recent decision in Vazquez-Flores v. 
Peake, supra, the Board finds that the veteran must be 
provided with notice regarding what the evidence must show to 
warrant an increase in his disability rating for vision 
disturbance associated with migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter consistent 
with Vazquez-Flores v. Peake, supra.  The 
letter must inform the veteran that he is 
rated under a Diagnostic Code that 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
veteran's employment and daily life (such 
as a specific measurement or test result).

2.  Schedule the veteran for a VA eye 
examination.  His claims file should be 
made available to the examiner for review.  
The examiner is asked to conduct all 
necessary examinations, including a field 
of vision test, and provide an opinion as 
to whether it is at least as likely as not 
that any diagnosed eye disorder is due to 
the veteran's migraine headaches.  The 
examiner is specifically asked to comment 
on the veteran's complaints of tunnel 
vision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


